Exhibit 10.(iii)

STRYKER CORPORATION

TERMS AND CONDITIONS

RELATING TO RESTRICTED STOCK UNITS GRANTED

PURSUANT TO THE 2006 LONG-TERM INCENTIVE PLAN

1. The Restricted Stock Units (“RSUs”) with respect to Common Stock of Stryker
Corporation (the “Company”) granted to you during 2010 are subject to these
Terms and Conditions Relating to Restricted Stock Units Granted Pursuant to the
2006 Long-Term Incentive Plan (“Terms and Conditions”) and all of the terms and
conditions of the Stryker Corporation 2006 Long-Term Incentive Plan, as amended
(the “Plan”), which is incorporated herein by reference. In the case of a
conflict between these Terms and Conditions and the terms of the Plan, the
provisions of the Plan will govern. Capitalized terms used but not defined
herein have the meaning provided therefor in the Plan.

2. Your right to receive the Shares issuable pursuant to the RSUs upon vesting
shall be only as follows:

(a) If you cease to be an Employee of the Company or a Subsidiary by reason of
Disability (as such term is defined in the Plan or determined under local law)
or death, you or your estate will become fully vested in your RSUs, and you or
your estate will receive all of the underlying Shares as soon as
administratively practicable following your termination by reason of Disability
or your death.

(b) If you cease to be an Employee of the Company or a Subsidiary for any reason
other than those provided in (a) above, you or your estate (in the event of your
death after such termination) shall cease vesting in your RSUs effective as of
your Termination Date. If you are a resident of or employed in the United
States, “Termination Date” shall mean the effective date of termination of your
employment with the Company or a Subsidiary. If you are resident or employed
outside of the United States, “Termination Date” shall mean the earliest of
(i) the date on which notice of termination is provided to you, (ii) the last
day of your active service with the Company or a Subsidiary, or (iii) the last
day on which you are an Employee of the Company or a Subsidiary, as determined
in each case without including any required advance notice period and
irrespective of the status of the termination under local labor or employment
laws.

(c) If you are resident and/or employed in a country that is a member of the
European Union, the grant of the RSUs and these Terms and Conditions are
intended to comply with the age discrimination provisions of the EU Equal
Treatment Framework Directive, as implemented into local law (the “Age
Discrimination Rules”). To the extent that a court or tribunal of competent
jurisdiction determines that any provision of the RSUs are invalid or
unenforceable, in whole or in part, under the Age Discrimination Rules, the
Company, in its sole discretion, shall have the power and authority to revise or
strike such provision to the minimum extent necessary to make it valid and
enforceable to the full extent permitted under local law.



--------------------------------------------------------------------------------

3. The number of Shares subject to the RSUs shall be subject to adjustment and
the vesting dates hereof may be accelerated as follows:

(a) In the event that the Shares, as presently constituted, shall be changed
into or exchanged for a different number or kind of shares of stock or other
securities of the Company or of another corporation (whether by reason of
merger, consolidation, recapitalization, reclassification, split-up, combination
of shares, or otherwise) or if the number of such Shares shall be increased
through the payment of a stock dividend or a dividend on the Shares of rights or
warrants to purchase securities of the Company shall be made, then there shall
be substituted for or added to each Share theretofore subject to the RSUs the
number and kind of shares of stock or other securities into which each
outstanding Share shall be so changed, or for which each such share shall be
exchanged, or to which each such share shall be entitled. The other terms of the
RSUs shall also be appropriately amended as may be necessary to reflect the
foregoing events. In the event there shall be any other change in the number or
kind of the outstanding Shares, or of any stock or other securities into which
such Common Stock shall have been exchanged, then if the Committee shall, in its
sole discretion, determine that such change equitably requires an adjustment in
the RSUs, such adjustment shall be made in accordance with such determination.

(b) Fractional Shares resulting from any adjustment in the RSUs may be settled
in cash or otherwise as the Committee shall determine. Notice of any adjustment
will be given to you and such adjustment (whether or not such notice is given)
shall be effective and binding for all purposes hereof.

(c) The Committee shall have the power, in the event of any disposition of
substantially all of the assets of the Company, its dissolution or of any merger
or consolidation of the Company with or into any other corporation, to amend the
RSUs to permit the immediate vesting of the RSUs and distribution of the
underlying Shares prior to the effectiveness of any such transaction.

4. If you are resident or employed outside of the United States, you agree, as a
condition of the grant of the RSUs, to repatriate all payments attributable to
the Shares and/or cash acquired under the Plan (including, but not limited to,
dividends and any proceeds derived from the sale of the Shares acquired pursuant
to the RSUs) in accordance with local foreign exchange rules and regulations in
your country of residence (and country of employment, if different). In
addition, you also agree to take any and all actions, and consent to any and all
actions taken by the Company and its Subsidiaries, as may be required to allow
the Company and its Subsidiaries to comply with local laws, rules and
regulations in your country of residence (and country of employment, if
different). Finally, you agree to take any and all actions as may be required to
comply with your personal legal and tax obligations under local laws, rules and
regulations in your country of residence (and country of employment, if
different).

 

2



--------------------------------------------------------------------------------

5. Regardless of any action the Company and the Subsidiary that employs you
takes with respect to any or all income tax (including U.S. federal, state and
local taxes or non-U.S. taxes), social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), you acknowledge
that the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and that the Company and the Subsidiary that employs
you (i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the RSUs, including the grant
of the RSUs, the vesting of the RSUs, the subsequent sale of any Shares acquired
pursuant to the RSUs and the receipt of any dividends; and (ii) do not commit to
structure the terms of the grant or any aspect of the RSUs to reduce or
eliminate your liability for Tax-Related Items.

Prior to the delivery of Shares upon the vesting of your RSUs, if your country
of residence (and/or the country of employment, if different) requires
withholding of Tax-Related Items, the Company may withhold a portion of the
Shares (in whole numbers only; no fractional Shares will be withheld or issued
pursuant to the vesting of the RSUs hereunder) otherwise issuable upon the
vesting of the RSUs that have an aggregate Fair Market Value sufficient to pay
the minimum Tax-Related Items required to be withheld with respect to the
Shares. The cash equivalent of the Shares withheld will be used to settle the
obligation to withhold the Tax-Related Items. To the extent the number of Shares
withheld is insufficient to settle your obligation for the Tax-Related Items,
(i) you will be required to make a direct payment to the Company to the extent
of any remaining balance of the aggregate Tax-Related Items (if you are resident
or employed outside of the United States), or (ii) the Company will withhold the
remaining balance of the aggregate Tax-Related Items from your regular salary
and/or wages (if you are resident or employed in the United States) as permitted
under applicable law (if withholding is not permitted under applicable law, you
will be required to make direct payment). In the event the withholding
requirements are not satisfied through the withholding of Shares or, through
your regular salary and/or wages, or other amounts payable to you, no Shares
will be issued to you (or your estate) upon vesting of the RSUs unless and until
satisfactory arrangements (as determined by the Board of Directors) have been
made by you with respect to the payment of any Tax-Related Items which the
Company and the Subsidiary that employs you determines, in its sole discretion,
must be withheld or collected with respect to such RSUs. By accepting this grant
of RSUs, you expressly consent to the withholding of Shares and/or your regular
salary and/or wages, or other amounts payable to you as provided for hereunder.
All other Tax-Related Items related to the RSUs and any Shares delivered in
payment thereof are your sole responsibility.

The RSUs are intended to be exempt from the requirements of Code Section 409A.
The Plan and these Terms and Conditions shall be administered and interpreted in
a manner consistent with this intent. If the Company determines that these Terms
and Conditions are subject to Code Section 409A and that it has failed to comply
with the requirements of that Section, the Company may, at the Company’s sole
discretion, and without your consent, amend these Terms and Conditions to cause
them to comply with Code Section 409A or be exempt from Code Section 409A.

 

3



--------------------------------------------------------------------------------

6. If you were required to sign the “Stryker Confidentiality, Intellectual
Property, Non-Competition and Non-Solicitation Agreement” or a similar agreement
in order to receive the RSUs or have previously signed such an agreement and you
breach any non-competition, nonsolicitation or nondisclosure provision or
provision as to ownership of inventions contained therein at any time while
employed by the Company or a Subsidiary, or during the one-year period following
termination of employment, any unvested RSUs shall be rescinded and you shall
return to the Company all Shares that were acquired upon vesting of the RSUs
that you have not disposed of and the Company shall repay you an amount for each
such Share equal to the Fair Market Value of a Share at such time. Further, you
shall pay to the Company an amount equal to the profit realized by you on all
Shares that were acquired upon vesting of the RSUs that you have disposed of.
For purposes of the preceding sentence, the profit shall be the Fair Market
Value of the Shares at the time of disposition.

7. The RSUs shall be transferable only by will or the laws of descent and
distribution. If you shall purport to make any transfer of the RSUs, except as
aforesaid, the RSUs and all rights thereunder shall terminate immediately.

8. The RSUs shall not be vested in whole or in part, and the Company shall not
be obligated to issue any Shares subject to the RSUs, if such issuance would, in
the opinion of counsel for the Company, violate the Securities Act of 1933, or
other Federal, State or non-U.S. statutes having similar requirements, as it may
be in effect at the time. The RSUs are subject to the further requirement that,
if at any time the Board of Directors shall determine in its discretion that the
listing or qualification of the Shares subject to the RSUs under any securities
exchange requirements or under any applicable law, or the consent or approval of
any governmental regulatory body, is necessary or desirable as a condition of,
or in connection with, the issuance of shares under the RSUs, the RSUs may not
be vested in whole or in part unless such listing, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Board of Directors.

9. The grant of the RSUs shall not confer upon you any right to continue in the
employ of the Company or any of its Subsidiaries nor limit in any way the right
of the Company or its Subsidiaries to terminate your employment at any time. You
shall have no rights as a shareholder of the Company with respect to any Shares
issuable upon the vesting of the RSUs until the date of issuance of such Shares.

10. You acknowledge and agree that the Plan is discretionary in nature and may
be amended, cancelled, or terminated by the Company, in its sole discretion, at
any time. The grant of the RSUs under the Plan is a one-time benefit and does
not create any contractual or other right to receive a grant of RSUs or any
other award under the Plan or other benefits in lieu thereof in the future.
Future grants, if any, will be at the sole discretion of the Company, including,
but not limited to, the form and timing of any grant, the number of Shares
subject to the grant, and the vesting provisions. Any amendment, modification or
termination of the Plan shall not constitute a change or impairment of the terms
and conditions of your employment with the Company or one of its Subsidiaries.

 

4



--------------------------------------------------------------------------------

11. Your participation in the Plan is voluntary. The value of the RSUs and any
other awards granted under the Plan is an extraordinary item of compensation
outside the scope of your employment (and your employment contract, if any). Any
grant under the Plan, including the grant of the RSUs, is not part of normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension, or
retirement benefits or similar payments.

12. These Terms and Conditions shall bind and inure to the benefit of the
Company, its successors and assigns and you and your estate in the event of your
death.

13. The Company and the Subsidiary that employs you hereby notify you of the
following in relation to your personal data and the collection, processing and
transfer of such data in relation to the grant of the RSUs and your
participation in the Plan, pursuant to applicable personal data protection laws.
The collection, processing and transfer of your personal data is necessary for
the Company’s administration of the Plan and your participation in the Plan, and
your denial and/or objection to the collection, processing and transfer of
personal data may affect your ability to participate in the Plan. As such, you
voluntarily acknowledge, consent and agree (where required under applicable law)
to the collection, use, processing and transfer of personal data as described
herein.

The Company and the Subsidiary that employs you holds certain personal
information about you, including (but not limited to) your name, home address
and telephone number, date of birth, social security number or other employee
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all RSUs or any other entitlement
to Shares awarded, canceled, purchased, vested, unvested or outstanding in your
favor, for the purpose of managing and administering the Plan (“Data”). The Data
may be provided by you or collected, where lawful, from third parties, and the
Company and the Subsidiary that employs you will process the Data for the
exclusive purpose of implementing, administering and managing your participation
in the Plan. The data processing will take place through electronic and
non-electronic means according to logics and procedures strictly correlated to
the purposes for which the Data is collected and with confidentiality and
security provisions as set forth by applicable laws and regulations in your
country of residence. Data processing operations will be performed minimizing
the use of personal and identification data when such operations are unnecessary
for the processing purposes sought. The Data will be accessible within the
Company’s organization only by those persons requiring access for purposes of
the implementation, administration and operation of the Plan and for your
participation in the Plan.

The Company and the Subsidiary that employs you will transfer Data as necessary
for the purpose of implementation, administration and management of your
participation in the Plan, and the Company and the Subsidiary that employs you
may each further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. These recipients may
be located in the European Economic Area, the United States or elsewhere
throughout the world. You hereby authorize (where required under applicable law)
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for purposes of implementing, administering and
managing your participation in the Plan, including

 

5



--------------------------------------------------------------------------------

any requisite transfer of such Data as may be required for the administration of
the Plan and/or the subsequent holding of Shares on your behalf to a broker or
other third party with whom you may elect to deposit any Shares acquired
pursuant to the Plan.

You may, at any time, exercise your rights provided under applicable personal
data protection laws, which may include the right to (a) obtain confirmation as
to the existence of the Data, (b) verify the content, origin and accuracy of the
Data, (c) request the integration, update, amendment, deletion, or blockage (for
breach of applicable laws) of the Data, and (d) to oppose, for legal reasons,
the collection, processing or transfer of the Data which is not necessary or
required for the implementation, administration and/or operation of the Plan and
your participation in the Plan. You may seek to exercise these rights by
contacting your local HR manager.

14. The grant of the RSUs is not intended to be a public offering of securities
in your country of residence (and country of employment, if different). The
Company has not submitted any registration statement, prospectus or other
filings with the local securities authorities (unless otherwise required under
local law).

15. All questions concerning the construction, validity and interpretation of
the RSUs and the Plan shall be governed and construed according to the laws of
the State of Michigan, without regard to the application of the conflicts of
laws provisions thereof. Any disputes regarding the RSUs or the Plan shall be
brought only in the state or federal courts of the State of Michigan.

16. The Company may, in its sole discretion, decide to deliver any documents
related to the RSUs or other awards granted to you under the Plan by electronic
means. You hereby consent to receive such documents be electronic delivery and
agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.

17. If you are resident outside of the United States, you acknowledge and agree
that it is your express intent that these Terms and Conditions, the Plan and all
other documents, notices and legal proceedings entered into, given or instituted
pursuant to the RSUs, be drawn up in English. If you have received these Terms
and Conditions, the Plan or any other documents related to the RSUs translated
into a language other than English, and if the meaning of the translated version
is different than the English version, the English version will control.

18. Notwithstanding any provisions of these Terms and Conditions to the
contrary, the RSUs shall be subject to any special terms and conditions for your
country of residence (and country of employment, if different), as are set forth
in the applicable Addendum to these Terms and Conditions. Further, if you
transfer your residence and/or employment to another country reflected in the
Addenda to these Terms and Conditions, the special terms and conditions for such
country will apply to you to the extent the Company determines, in its sole
discretion, that the application of such terms and conditions is necessary or
advisable in order to comply with local law or to facilitate the administration
of the Plan. Any applicable Addendum shall constitute part of these Terms and
Conditions.

 

6



--------------------------------------------------------------------------------

19. The Company reserves the right to impose other requirements on the RSUs, any
Shares acquired pursuant to the RSUs, and your participation in the Plan, to the
extent the Company determines, in its sole discretion, that such other
requirements are necessary or advisable in order to comply with local law or to
facilitate the administration of the Plan. Such requirements may include (but
are not limited to) requiring you to sign any agreements or undertakings that
may be necessary to accomplish the foregoing.

* * * * *

 

7